Exhibit 10.1

 

[g86351kmi001.jpg]

 

1 Terminal Drive, Plainview, NY 11803 · Phone (516) 677-0200 · Fax (516)
714-1200 · Internet www.veeco.com

 

1 January 2010

 

PERSONAL AND CONFIDENTIAL

 

Dear Peter,

 

This document serves as confirmation of our mutual understanding with regard to
your International Assignment (the “Assignment”) with Veeco Instruments Inc.
(“Veeco” or the “Company”).  The terms and conditions outlined in this agreement
(the “Agreement”) will become effective upon your acceptance, and will commence
on or about 4 January 2010, continue throughout the duration of the Assignment,
and cease thereafter.

 

This Agreement sets out the entire agreement between you and Veeco and
supersedes all previous discussions and all statements, representations, terms
and conditions, warranties, guarantees, proposals, communications and
undertakings whenever given and whether given orally or in writing between
either you and Veeco Instruments Inc. or you and Veeco Instruments Limited.

 

1.                                      EMPLOYMENT & DUTIES

 

During this Assignment you will be employed by Veeco Instruments Inc. (the
“Company” or “Veeco”) in the role of Senior Vice President, Worldwide Sales &
Services, reporting to John Peeler, Chief Executive Officer.  You will perform
such duties in relation to the business needs of the Company as required.

 

During the Assignment, you will be based at the Company’s US headquarters in
Plainview, New York (the “Host Location”).  You will travel to other locations,
as may be required to successfully carry out your job responsibilities.  In the
event that this Assignment is extended, or another assignment commences, a new
written agreement shall be executed.

 

2.                                      TERM

 

The Assignment is expected to commence on or about 4 January 2010 (the
“Effective Date”) and shall continue for a period of three (3) years.  The term
of the Assignment may be extended by mutual agreement. In the event that the
term of this Assignment is not extended, it is agreed that you will return to
the United Kingdom (the “Home Location”) under the employment of Veeco
Instruments Limited in which event you will be required to enter into an
employment agreement with Veeco Instruments Limited. Please note that all
benefits provided in this Agreement shall cease upon your return to the Home
Location.

 

During any period that you are on assignment for the Company outside the United
Kingdom (“International Assignment”), this Agreement and your employment by the
Company are subject to the proper and timely processing of passport, visa, work
permit and other related documents, as well as medical and host country
government clearances required of you.

 

Solutions for a nanoscale world.

 

--------------------------------------------------------------------------------


 

3.                                      COMPENSATION & BENEFIT OFFERINGS

 

The elements of this Agreement are based on Veeco’s current policies and
practices, which may change from time to time at the Company’s discretion.

 

3.1                               Base Salary

 

You will receive a bi-weekly salary of $10,797.89, which represents an
annualized rate of $280,745.  This amount is before the amount of UK
hypothetical tax is determined, as discussed in Paragraph 3.5.  Your base salary
shall be payable from the US payroll in accordance with the Company’s customary
US payroll practices.

 

3.2          Sales Compensation & Management Bonus Plan

 

You will continue to participate in the Sales Compensation Plan and Management
Bonus Plan for calendar year 2010.  The details of each will be provided under
separate cover in connection with our finalizing the 2010 versions of these
plans, respectively.  Amounts payable under such plans during the course of your
Assignment will be made through the US payroll.

 

3.3          Benefit Plans

 

You shall be entitled to continue participation in the UK Pension scheme during
the course of your International Assignment.  Any amounts you wish to pay into
this program will be deducted from your US payroll and transferred to your UK
Pension account, along with the regular Company contribution.  You will be
eligible to participate in the US benefit plans and other programs designed to
replace your existing Home benefits while in the Host Location.  Further
information will be provided to you about the US benefit offerings, including
applicable Employee contribution rates for programs you decide to participate
in.  For your reference, the Total Benefits Solutions Guide is attached.

 

3.4                               Equalization & Hypothetical Taxes

 

While on assignment, you will pay approximately the same UK income and social
taxes that you would have paid, had you remained in your Home Location.  To
accomplish this, there will be an amount deducted from your pay corresponding to
the applicable UK taxes (the “Retained Hypothetical Tax”). This Retained
Hypothetical Tax will be calculated and deducted from your compensation.  After
your tax returns are prepared, your hypothetical tax will be recomputed to
reflect the actual amounts for the year (the “Final Hypothetical Tax”) and the
difference between the Retained Hypothetical Tax and the Final Hypothetical Tax
will be settled promptly thereafter in the year following the year such amounts
were withheld.  Any additional tax amounts to be paid by the Company shall be
paid no later than the end of your second taxable year beginning after the
taxable year in which your U.S. Federal income tax return is required to be
filed (including any extensions) for the year to which the compensation subject
to the tax equalization payment relates, or, if later, your second taxable year
beginning after the latest such taxable year in which your foreign tax return or
payment is required to be filed or made for the year to which the compensation
subject to the tax equalization payment relates.  Where such payments arise due
to an audit, litigation or similar proceeding, the right to the payments will
not be treated as resulting in a deferral of compensation if the payments are
scheduled and made in accordance with the provisions of Treasury Regulations
§1.409A-3(i)(1)(v) (timing of tax gross-up payments).  You will be required to
comply with all U.S., state, local and foreign laws regarding personal income
and social taxes.  The Company will be responsible for bearing the cost of U.S.,
state, local and foreign income and social taxes to which you are liable for the
period of your assignment.  Please note that the exercise of stock options and
other equity compensation items are not

 

--------------------------------------------------------------------------------


 

included as part of the tax equalization program.  Exercise of stock options may
adversely affect income tax obligations in both the home and/or host countries.

 

You will be responsible and liable for the submission of Host and Home Location
tax returns.  To assist you in this regard, the Company will designate a tax
return preparer and pay for the preparation of required tax returns and tax
equalization settlement calculations for you for all tax years affected by the
International Assignment.  For purposes of the Company’s tax equalization
policy, you agree to personally provide the tax return preparer with all
documents and information needed in connection with the preparation of your tax
returns for the period of your assignment.

 

3.5          Host Country Housing

 

You will be provided with a housing allowance based on actual expenses to a
maximum of $4,600 per month.  Such payments will be made directly to the
landlord on your behalf by Graebel Relocation.  Additionally, the Company will
pay a one time Broker’s fee and/or security deposit associated with the
temporary rental of housing while on Assignment.  Basic utilities (including
water, electricity, gas, cable and telephone) and insurance will also be covered
by the Company in an amount not to exceed $8,000 per year.  Utility receipts
should be submitted on a monthly basis to Graebel Relocation for reimbursement. 
Standard household upkeep, such as cleaning, will be at your personal expense.

 

In the event that Host Location housing is unfurnished, you will be given an
allowance of $25,000 for the purchase of furniture and other household goods. 
You will be reimbursed for such expenses upon the submission of eligible
receipts through Graebel Relocation.  Additionally, temporary living
accommodations will be available to you for a period of thirty (30) days from
the time of your arrival in the Host Location to assist with the transition,
setup and furniture delivery.

 

3.6          Settling-In Services

 

The Company will pay for destination services, coordinated through Graebel
Relocation, upon your arrival to the United States to ensure a smooth
transition.  Such services include, but are not limited to:  obtaining a
driver’s licenses, opening a bank account, applying for a social security
number, assistance with accessing credit cards, obtaining competitive automobile
insurance and renter insurance coverage, as well as activating cell phones and
negotiating car leases.

 

3.7                               Visas and Passports

 

All costs involved in the securing of required visas, passports, work permits
and other related documents for you and your spouse will be paid or reimbursed
by the Company.  All legal advice and filing assistance will be rendered
directly by Veeco’s designated immigration law consultants, Seyfarth Shaw LLP.

 

3.8          Transportation

 

You will be paid a Transport Allowance of $1,250 per month, payable bi-weekly in
conjunction with the Company’s regular payroll.  This allowance is intended to
reimburse costs associated with automobile leases for you and your wife.  A one
time payment at the start of the Assignment will be made in an amount not to
exceed $5,000 to cover lease initiation and related fees.  Two cars will be
rented for you through our preferred rental provider, Avis, until your car
leases have been finalized.  The car rental period should not exceed sixty (60)
days.

 

--------------------------------------------------------------------------------


 

3.9          Shipment of Household Goods/Personal Belongings/Pet Transport

 

The Company will reimburse shipping expenses of household goods, personal
belongings and costs associated with transporting your dog and cat from the Home
Location to the Host Location at the start of your Assignment and again at the
end of your Assignment.  These benefits will be coordinated through Graebel
Relocation.

 

3.10                        Assignment-related Travel

 

The Company will reimburse coach air travel and incidental expenses for you and
your wife to travel: (1) to the Host Location upon the start of your assignment,
and (2) from the Host Location to your Home Location at the end of your
assignment.  Additionally, you and your wife are eligible for two (2) completed
round trips per 12-month period to the United Kingdom to maintain Home Location
ties.  In accordance with Company policy, you can use your frequent flyer miles
to upgrade from coach airfare.  You are expected to obtain pre-approval from
Host Location management for your specific travel dates, and when possible,
coordinate your travel with business trips.  Any unused home leave trips cannot
be carried over for future use.

 

Should a potentially unsafe or unstable environment arise, the Company will pay
all travel and living expenses for you and your spouse to transfer to a safe
location until reassignment or repatriation back to the Home Location.

 

In the event of a serious illness or death of a member of your or your wife’s
immediate family, the Company, with the approval of the Chief Executive Officer,
will reimburse round-trip coach airfare to the United Kingdom for both of you.

 

3.11                        Work Schedule/Vacation Benefits/Company Policy

 

You agree that you will observe the work schedule and holidays in effect at the
Host Location. You will not normally be entitled to overtime pay should the
responsibilities of your position require that you work beyond this schedule.
You will receive the greater of Home or Host Location vacation benefits while on
assignment.

 

The travel policy in place for the Host Location shall be followed by you while
on assignment.  You shall be reimbursed for all reasonable business expenses
incurred in the performance of your duties under this Agreement, to the extent
such expenses are substantiated in writing and are consistent with the general
policies of the Company relating to the reimbursement of expenses.

 

You are expected to comply with the United States Foreign Corrupt Practices Act,
and with local law applicable to governmental payments.  Except as permitted
under the express written policies of the Company, you shall not, directly or
indirectly, pay, give or offer anything of value to any foreign government
officer, employee or representative, or to any foreign political party or
candidate for or incumbent in any foreign political office, for any personal or
business reasons, including in order to assist in obtaining, retaining or
directing business.  Further, it is understood that in accepting this
assignment, you agree that you will not engage in any employment or business
enterprises that would in any way conflict with your service with, and the
interest of, this Company.  In addition, you will comply with all Veeco policies
applicable to your employment, including, without limitation, Veeco’s Code of
Business Conduct.

 

--------------------------------------------------------------------------------


 

3.12        Allowance Payment and Terms

 

In each case presented, the amounts set forth above represent maximums; the
Company will only recognize actual expenses incurred during the period of your
Assignment and while you and your wife are located in the Host Country.  Where
possible, allowance amounts will be paid directly to the provider of such
services.  Any amounts payable directly to you may be subject to such statutory
tax and withholding as may be required in accordance with local regulations.

 

The reimbursement of eligible expenses will be made as soon as practicable
following the submission of acceptable documentation, but not later than the
last day of the calendar year following the year in which the expenses were
incurred.  The amount of reimbursement in one (1) calendar year will not affect
reimbursement of eligible expenses in another year.

 

4.                                      TERMINATION OF EMPLOYMENT

 

Should you or the Company wish to terminate your employment during the course of
this Assignment, each party will be required to give the other three (3) months’
written notice, except in cases of gross misconduct or other fundamental breach
of this Agreement by you where the Company will be permitted to dismiss you with
immediate effect.

 

If you die, become disabled, or the Company terminates your employment without
Cause, as that term is defined herein, before the end of this Assignment, the
Company will pay the cost of returning you and your spouse as well as your
personal effects back to the United Kingdom.

 

As a means of providing you with additional financial security, in the event
that Veeco terminates your employment without Cause during this Assignment, the
Company will provide you with a severance benefit in an amount equal to twelve
(12) months of your then current base salary along with the statutory notice
requirements.  Receipt of the benefits described herein is conditioned upon your
execution, without revocation, of a general release and agreement in a form
satisfactory to Veeco.

 

5.                                      DEFINITIONS

 

Unless the context clearly indicates otherwise, the following terms, when used
in this Agreement, shall have the meanings set forth below:

 

“Applicable Office” means any office of Veeco in which you have worked, or over
which you have exercised any form of direct or indirect supervisory authority,
during the one year period preceding the Termination Date.

 

“Cause” shall mean (i) your willful and substantial misconduct, (ii) your
repeated, after written notice, neglect of duties or failure to perform your
assigned duties, (iii) your commission of any material fraudulent act with
respect to Veeco or its business, or (iv) your conviction of (or plea of no
contest to) a crime constituting a felony.

 

“Competitor” means any business whose products, services or activities compete,
in whole or in part, with the current or currently contemplated products,
services or activities of Veeco or any of its subsidiaries in any state of the
United States or in any country in which Veeco or any of its subsidiaries sells
products or conducts business and (x) in which you were involved or (y) with
respect to which you had access to Confidential Information by virtue of your
position, in each case, during the 5 years of your employment prior to
termination.

 

--------------------------------------------------------------------------------


 

“Customer” means any person, firm, entity, business or organization for which
any of the Applicable Offices performs or has performed services in the course
of its business within the twelve months preceding the Termination Date.

 

“Other Employee” means any individual (other than you) who is employed or
engaged by an Applicable Office or was employed or engaged by an Applicable
Office within the twelve months prior to your Termination Date, whether as a
regular employee, temporary employee or independent contractor.

 

“Veeco” or the “Company” means Veeco Instruments Inc. and its subsidiaries and
affiliates.

 

“Solicit” means soliciting, inducing, attempting to induce or assisting any
other person, firm, entity, business or organization in any such solicitation,
inducement or attempted inducement, in all cases regardless of whether the
initial contact was by you, an Other Employee, or any other person, firm,
entity, business or organization.

 

“Termination Date” means the date on which your employment with Veeco is
terminated by either Veeco or you.

 

6.                                      DISCLOSURE OR MISUSE OF CONFIDENTIAL
INFORMATION

 

You shall not, at any time during your employment by Veeco or thereafter,
directly or indirectly, disclose, furnish or make accessible to any person,
firm, corporation, or other entity, or make use of, any confidential information
of Veeco, including, without limitation, information with respect to the name,
address, contact persons or requirements of any customer, client, applicant,
candidate or employee of Veeco and information with respect to the procedures,
advertising, finances, organization, personnel, plans, objectives or strategies
of Veeco.  You acknowledge that such information was developed by Veeco at great
time and expense and is safeguarded by Veeco as trade secrets.  Upon termination
of your employment, you shall deliver to Veeco all records, manuals, training
kits, and other property belonging to Veeco, and all copies thereof, which may
be in your possession.  In addition, you agree to comply with the provisions of
the Employee Confidentiality and Assignment of Inventions agreement previously
executed by you (or to execute such an agreement on Veeco’s standard form if not
previously executed).  The provisions of this section shall survive termination
of either your employment or this Agreement for any reason.

 

7.                                      RESTRICTIVE COVENANT

 

In consideration and view of (i) your position with Veeco, (ii) the valuable
consideration furnished to you by the Company employing you and entering into
this Agreement, (iii) your access to confidential information and trade secrets
of Veeco, and (iv) the value of such confidential information and trade secrets
to Veeco, for a period of twelve (12) months after the Termination Date
(regardless of the reason for termination or whether such termination was by the
Company or by you), you agree that you shall not, directly or indirectly, own,
manage, operate, control, be employed by, participate in, or be connected in any
manner with the ownership, management, operation or control of, any Competitor
in any part of the area encompassed within a radius of fifty (50) miles from any
Applicable Office.  The provisions of this Section shall survive termination of
either your employment or this Agreement for any reason.  The Company and you
understand and agree that the provisions of this Section shall only apply to
employment in those locations in which such provisions are valid and
enforceable.

 

8.                                      NON-SOLICITATION OF CUSTOMERS

 

In consideration and view of (i) your position with Veeco, (ii) the valuable
consideration furnished to you

 

--------------------------------------------------------------------------------


 

by the Company employing you and entering into this Agreement, (iii) your access
to confidential information and trade secrets of Veeco, and (iv) the value of
such confidential information and trade secrets to Veeco, for a period of twelve
(12) months after the Termination Date (regardless of the reason for termination
or whether such termination was by the Company or by you), you agree that you
shall not, directly or indirectly, on behalf of any Competitor, Solicit the
trade or patronage of any Customer or perform services for any Customer.  Such
restriction on Soliciting or performing services for Customers shall apply
regardless of whether or not any such Customer was previously a customer of
yours or whether or not such Customer was previously, or is at the time of
Solicitation or the performance of services, a customer of any Competitor.  The
provisions of this section shall survive termination of either your employment
or this Agreement for any reason.

 

9.                                      NON-SOLICITATION OF OTHER EMPLOYEES

 

In consideration and view of (i) your position with Veeco, (ii) the valuable
consideration furnished to you by the Company employing you and entering into
this Agreement, (iii) your access to confidential information and trade secrets
of Veeco, and (iv) the value of such confidential information and trade secrets
to Veeco, for a period of twelve (12) months after the Termination Date
(regardless of the reason for termination or whether such termination was by the
Company or by you), you agree that you shall not, directly or indirectly, hire
or Solicit any Other Employee to either leave the employ of Veeco or to become
connected in any way with any Competitor.  The provisions of this Section shall
survive termination of either your employment or this Agreement for any reason.

 

10.          INTENT

 

The provisions of each of Sections 6, 7, 8 and 9 hereof are independent and
separate provisions and nothing contained in any such section shall be deemed to
subtract from, replace, modify, define, limit or otherwise abridge the
provisions of any other such section.

 

11.                               INJUNCTION

 

In view of your access to confidential information and trade secrets and in
consideration of the value of such property to the Company, you expressly
acknowledge that the covenants set forth in Section 6, 7, 8 and 9 are reasonable
and necessary in order to protect and maintain the proprietary and other
legitimate business interests of the Company, and that the enforcement thereof
would not prevent you from earning a livelihood.  You further agree that in the
event of an actual or threatened breach by you of such covenants, the Company
would be irreparably harmed and the full extent of injury resulting therefrom
would be impossible to calculate and the Company therefore will not have an
adequate remedy at law.  Accordingly, you agree that temporary and permanent
injunctive relief would be appropriate remedies against such breach, without
bond or security; provided that nothing herein shall be construed as limiting
any other legal or equitable remedies the Company might have.

 

12.                               SEVERABILITY

 

The provisions of this Agreement are severable.  If any provision is found by
any court of competent jurisdiction to be unreasonable and invalid, that
determination shall not affect the enforceability of the other provisions. 
Furthermore, if any of the restrictions against various activities is found to
be unreasonable and invalid, the court before which the matter is pending shall
enforce the restriction to the maximum extent it deems to be reasonable or
valid.  Such restrictions shall be considered divisible both as to time and as
to geographical area, with each month being deemed a separate period of time and
each one mile radius from any office being

 

--------------------------------------------------------------------------------


 

deemed a separate geographical area.  The restriction shall remain effective as
long as the same is not unreasonable, arbitrary or against public policy.

 

13.                               GOVERNING LAW

 

All disputes arising during the period of this Agreement and/or directly or
indirectly relating to or arising out of this assignment including, but not
limited to, claims of discrimination arising under state or federal law, the
termination thereof, and/or to the interpretation and/or implementation of this
Agreement, will exclusively be subject to arbitration, except that any claims
for injunctive relief to enforce the provisions herein relating to confidential
information and restrictions in post-employment activities shall be brought in
state or federal court located in Nassau County, New York.  The arbitration will
be held in Nassau County, New York in the United States of America, and will be
governed by the rules as established at that time by the American Arbitration
Association.  This Agreement and all matters in dispute related thereto shall be
governed by New York substantive law without regard to its conflict of law
rules. In no event shall the choice of law be predicated upon the fact that
Employer is incorporated or has it corporate headquarters in a certain state

 

14.                               THIRD PARTY BENEFICIARY

 

Each subsidiary and affiliate of Veeco is a third party beneficiary of this
Agreement and each of them has the full right and power to enforce rights,
interests and obligations under this Agreement without limitation or other
restriction.

 

15.                               NO WAIVER

 

No failure or delay by any party in exercising any right, power or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
particular exercise of the same preclude any further exercise thereof or the
exercise of any other right, power or remedy.  Without limiting the foregoing,
no waiver by any party of any breach of any provision of this Agreement shall be
deemed to be a waiver of any subsequent breach of that or any other provision of
this Agreement.

 

16.                               WITHHOLDINGS/DEDUCTIONS

 

All amounts paid pursuant to this Agreement shall be subject to deductions and
withholding for taxes (federal, state, local, foreign or otherwise) to the
extent agreed to by you or required by applicable law.

 

--------------------------------------------------------------------------------


 

If you are in agreement with the conditions of this International Assignment,
please sign below and return a copy to my attention.

 

Veeco Instruments Inc.

 

 

 

 

 

/s/ Robert Bradshaw

 

Robert Bradshaw

 

SVP, Human Resources

 

 

 

 

 

SIGNED AND AGREED:

 

 

 

 

 

Employee:

 

 

 

 

 

/s/ P. Collingwood

3/23/10

 

 

Peter Collingwood

Date

 

 

SVP, Worldwide Sales & Services

 

 

--------------------------------------------------------------------------------